Case 2:13-cr-20749-RHC-MKM ECF No. 44 filed 07/28/20               PageID.175     Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Petitioner,
v.
                                                         Case No. 13-20749
WILLIAM GIPSON,

                Respondents.
________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S REQUEST FOR APPOINTMENT
                OF COUNSEL AND HOME CONFINEMENT

       Defendant William Gipson pleaded guilty to bank robbery, 18 U.S.C. § 2113(a).

(ECF No. 32, PageID.134.) On October 29, 2014, the court sentenced him to 102

months imprisonment. (Id., PageID.135.)

       Defendant has filed a “Request for Appointment of Counsel [and] Home

Confinement.” (ECF No. 43.) He asks to court to order him to home confinement due to

health risks presented by the Coronavirus Disease (“COVID-19”).

       The Bureau of Prisons (“BOP”), not the court, has the authority to “designate the

place of [a] prisoner’s imprisonment.” 18 U.S.C. 3621(b); see Tapia v. United States,

564 U.S. 319, 331 (2011) (“When a court sentences a federal offender, the BOP has

plenary control, subject to statutory constraints, over ‘the place of the prisoner's

imprisonment,’ § 3621(b).”). Congress tasked the BOP with “ensur[ing] that a prisoner

serving a term of imprisonment spends a portion of the final months of that term . . .

under conditions that will afford that prisoner a reasonable opportunity to adjust to and

prepare for . . . reentry [into society].” 18 U.S.C. § 3624(c)(1). To achieve this task, the
Case 2:13-cr-20749-RHC-MKM ECF No. 44 filed 07/28/20              PageID.176     Page 2 of 3



BOP alone has authority to “place a prisoner in home confinement.” 18 U.S.C. §

3624(c)(2).

       District courts in the Sixth Circuit have routinely denied prisoner requests to order

home confinement. United States v. Shorter-Hayes, Case No. 17-20614, 2020 WL

3961600, at *1 (E.D. Mich. July 13, 2020) (Michelson, J.) (“[T]his Court does not have

the authority to order [defendant] released to home confinement.”); United States v.

Oliver, Case No. 17-20489, 2020 WL 2768852, at *2 (E.D. Mich. May 28, 2020) (Berg,

J.) (“[T]he exclusive authority to determine a prisoner’s place of incarceration—including

home confinement—rests with the BOP, not with the sentencing court.”); United States

v. Boyd, Case No. 14-86, 2020 WL 2106023, at *1 (E.D. Tenn. May 1, 2020) (reasoning

that a court order “has no binding effect on the authority of the [BOP] to determine or

change the place of imprisonment”); United States v. Gales, Case No. 19-251-4, 2020

WL 2085146, at *3 (N.D. Ohio April 29, 2020) (“[T]he authority to provide for home

confinement rests with the BOP.”).

       The court lacks legal authority to grant Defendant’s request. 18 U.S.C. 3621(b);

18 U.S.C. § 3624(c)(1). Because Defendant’s request is facially inadequate,

appointment of counsel is not necessary.

       To the extent that Defendant’s request could be read as a motion for

compassionate release under 8 U.S.C. § 3582(c)(1)(A), it fails for lack of exhaustion.

Defendant can move for compassionate release only “after [he] has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or

the lapse of 30 days from the receipt of such a request by the warden of [Defendant’s]

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Defendant neither presents


                                             2
Case 2:13-cr-20749-RHC-MKM ECF No. 44 filed 07/28/20                       PageID.177   Page 3 of 3



evidence nor alleges that he exhausted administrative remedies or waited thirty days

after submitting to the BOP a request for release. See United States v. Alam, 960 F.3d

831, 834 (6th Cir. 2020) (holding that § 3582(c)(1)(A)’s exhaustion requirement is a

“mandatory claim-processing rule[]” that “must be enforced”). If Defendant later satisfies

the exhaustion requirements of § 3582(c)(1)(A), the court may review a request for

compassionate release. Accordingly,

        IT IS ORDERED that Defendant’s “Request for Appointment of Counsel [and]

Home Confinement” (ECF No. 43) is DENIED.

                                                           s/Robert H. Cleland                   /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: July 28, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 28, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                        /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\13-
20749.GIPSON.RequestforAppointmentofCounselandHomeConfinement.RMK.2.docx




                                                      3
